Citation Nr: 1140812	
Decision Date: 11/03/11    Archive Date: 11/16/11

DOCKET NO.  08-12 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a compensable disability rating for bilateral plantar fasciitis.

2.  Entitlement to an initial compensable disability rating for early degenerative changes of the right hip.

3.  Entitlement to an initial compensable disability rating for early degenerative changes of the left hip.

4.  Entitlement to an initial compensable disability rating for benign prostatic hyperplasia.

5.  Entitlement to service connection for a heart disability.

6.  Entitlement to service connection for hypertension.

7.  Entitlement to service connection for a left ankle disability.

8.  Entitlement to service connection for a right ankle disability.
9.  Entitlement to service connection for a right elbow disability.

10.  Entitlement to service connection for a deviated nasal septum.

11.  Entitlement to service connection for rhinitis.

12.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from February 1980 to May 1980 and from January 1981 to December 2004.

This case initially came before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Pittsburgh, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO) which, in part, continued a noncompensable disability rating for bilateral plantar fasciitis, granted service connection for early degenerative changes of the right hip, early degenerative changes of the left hip and benign prostatic hyperplasia at a 0 percent disability rating, effective January 1, 2005, and denied service connection for a heart disability, hypertension, a left ankle disability, a right ankle disability, a right elbow disability, a deviated nasal septum, rhinitis and bilateral hearing loss.

Of preliminary importance, because the claims for higher initial ratings for the Veteran's service-connected early degenerative changes of the right hip, early degenerative changes of the left hip and benign prostatic hyperplasia involve requests for higher ratings following the grant of service connection, the Board has characterized these claims in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for a previously service- connected disability).  

In his substantive appeal, dated March 2008, the Veteran requested a hearing before a Veterans Law Judge at the RO.  In a September 2011 correspondence, the Veteran withdrew his request for a hearing and requested to have the matter proceed with the evidence of record. 

Accordingly, the hearing request is considered to have been withdrawn.  See 38 C.F.R. § 20.702 (2010). 

The issues of entitlement to a compensable disability rating for bilateral plantar fasciitis, entitlement to an initial compensable disability rating for early degenerative changes of the right hip, entitlement to an initial compensable disability rating for early degenerative changes of the left hip, entitlement to an initial compensable disability rating for benign prostatic hyperplasia, entitlement to service connection for a heart disability, entitlement to service connection for hypertension, entitlement to service connection for a right ankle disability and entitlement to service connection for a left ankle disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran does not have a current right elbow disability.

2.  The Veteran has a deviated nasal septum which has been related to service by competent medical evidence.  

3.  Prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal as to entitlement to service connection for rhinitis was requested.

4.  Prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal as to entitlement to service connection for bilateral hearing loss was requested.


CONCLUSIONS OF LAW

1.  A right elbow disability was not incurred or aggravated during service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for a deviated nasal septum disability have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).

3.  The criteria for withdrawal of an appeal as to entitlement to service connection for rhinitis have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).

4.  The criteria for withdrawal of an appeal as to entitlement to service connection for bilateral hearing loss by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

Regarding the issue of service connection for a deviated septum, the VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59,989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  Given the favorable disposition of the claim for service connection for a deviated nasal septum, the Board finds that all notification and development actions needed to fairly adjudicate the claim have been accomplished as to this issue.

Regarding the issue of service connection for a right elbow disability, the RO provided notice to the Veteran in a January 2006 letter, prior to the date of the issuance of the appealed September 2006 rating decision.  The January 2006 letter explained what information and evidence was needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent medical evidence associated with the claims file consists of service and VA treatment records, private treatment records and an August 2004 VA examination.  Also of record and considered in connection with the appeal are the various written statements provided by the Veteran.  

The Board finds that no additional RO action to further develop the record on the claim is warranted.

The Veteran was not provided with a VA examination and opinion to specifically assess the current nature and etiology of his claimed right elbow disability.  However, VA need not conduct an examination with respect to the claims on appeal, as information and evidence of record contains sufficient competent medical evidence to decide the claim.  See 38 C.F.R. § 3.159(c)(4).  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  Simply stated, the standards of McLendon are not met in this case, there is no evidence that the Veteran has a current right elbow disability.  Thus remand for a VA examination is not necessary. 

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 

Service Connection Law and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Service connection can be granted for certain diseases, including arthritis, if manifest to a compensable degree within one year of separation from active service.  Such diseases shall be presumed to have been incurred in service even though there is no evidence of disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis. Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 


I.  Entitlement to service connection for a right elbow disability.

In this case, the Veteran asserts that he has a current right elbow disability that is related to his service.  However, considering the record, to include statements made by the Veteran, the Board finds that the criteria for service connection have not been met.

Service treatment records demonstrate that in a May 2002 Report of Medical History, the Veteran reported a painful "trick" shoulder or elbow.  The examiner had noted that the Veteran had been diagnosed with a slight shoulder separation.

On VA general examination in August 2004, the examiner did not mention any complaints or diagnoses regarding a right elbow disability.

A September 2004 retirement examination noted that the Veteran had degenerative joint disease of multiple joints.  However, the radiology report did not mention any complaints or diagnoses related to the Veteran's right elbow.  Specifically, the report noted that the Veteran had a history of joint pain in his arms, shoulders, neck, lower back and knees.

Given the absence of any diagnosed right elbow disability, service connection is not warranted.

Hence, whereas here, the competent evidence establishes that the Veteran does not have the disability for which service connection is sought, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the instant appeal, the claim for service connection for a right elbow disability must be denied because the first essential criterion for the grant of service connection-competent evidence of the disability for which service connection is sought-is not met.

The Board has accordingly considered the lay evidence offered by the Veteran to VA in which he asserted his belief that his right elbow disability is related to service. 

A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, lay persons are not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999); see also Espiritu v. Derwinski, supra.

To the extent that the Veteran's assertions are offered to establish a relationship between the current claimed disability and service, such evidence must fail.  The matter of medical etiology, or relationship-the matter on which these claims turn-is within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran is not shown to be other than a layperson without the appropriate medical training and expertise, he is not competent to render a probative (i.e., persuasive) opinion on a medical matter.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, supra.  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Moreover, to the extent that the holding in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) can be interpreted to enable a lay person to speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg, the question of causation here involves a more complex relationship that the Veteran is not competent to address.

Hence, the lay assertions in this regard have no probative value.





II.  Entitlement to service connection for a deviated nasal septum.

Under the circumstances of this case, and with resolution of all reasonable doubt in the Veteran's favor, the Board concludes that service connection for a deviated naval septum is warranted. 

A veteran will be considered to have been in sound condition when examined and accepted for service, except as to disorders noted at entrance into service, or when clear and unmistakable evidence demonstrates that the disability existed prior to service and was not aggravated by service.  38 U.S.C.A. § 1111.

To rebut the presumption of sound condition upon entry into service under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  Wagner v. Principi, 370 F.3d. 1089 (Fed. Cir. 2004). 

To satisfy the second requirement for rebutting the presumption of soundness, the government must show, by clear and unmistakable evidence, either that (1) there was no increase in disability during service, or (2) any increase in disability was "due to the natural progression" of the condition.  Joyce v. Nicholson, 443 F.3d 845, 847 (Fed. Cir. 2006).

The clear and unmistakable evidentiary standard applies to the burden to rebut the presumption, but this standard does not require the absence of conflicting evidence.  Kent v. Principi, 389 F.3d 1380, 1383 (Fed. Cir. 2004).

The Veteran's induction examinations associated with Ranger Camp in June 1976 and Airborne Training in January 1978 did not list any defects of the septum.  Additionally, a February 1980 examination was negative for any defects of the septum.  He specifically denied any illness or injury other than any previously noted (no injuries were listed).

In September 2004, a CT scan demonstrated a nasal septal deviation to the left.

A September 2004 treatment note also reflected a diagnosis of a deviated septum.

There is no clear and unmistakable evidence that Veteran had a deviated septum prior to service.  As noted above, multiple preinduction examinations are silent in regard to a preexisting deviated septum.  Additionally, none of the contemporary evidence supports a finding that there was a deviated septum that existed prior to service.  

Therefore, the presumption of soundness is not rebutted, and for adjudication purposes a deviated septum was not preexisting.

Treatment notes from September 2004, while the Veteran was still on active duty, indicate that the Veteran had a nasal septal deviation to the left.

While there is no specific nasal or facial injury noted in the Veteran's service treatment records, the Board finds that various injuries of this type are consistent with the circumstances of the Veteran's service as it is noted that he was a combat engineer which involved parachuting.

Additionally, there is no contrary medical evidence of record that indicates that the Veteran's deviated septum disability was not related to his service. 

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one that exists because an approximate balance of positive and negative evidence which does satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert , supra.

Thus, affording him the benefit of the doubt, the Board concludes that the criteria for service connection for a deviated septum have been met. 


III.  Entitlement to service connection for rhinitis and bilateral hearing loss.

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran had pending claims for entitlement to service connection for rhinitis and bilateral hearing loss.  

However, in a December 2009 statement, the Veteran's representative indicated that the Veteran wished to withdraw his claims to service connection for rhinitis and bilateral hearing loss.  Therefore, the appeals for the claims for entitlement to are deemed withdrawn.  See 38 C.F.R. § 20.204.

The Veteran, through his representative, has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review these issues and they are dismissed. 


ORDER

Entitlement to service connection for a right elbow disability is denied.

Entitlement to service connection for a deviated nasal septum is granted.

Entitlement to service connection for rhinitis is dismissed.

Entitlement to service connection for bilateral hearing loss is dismissed.


REMAND

Regarding the Veteran's claims for an increased rating for bilateral plantar fasciitis and compensable initial ratings for early degenerative changes of the right hip, early degenerative changes of the left hip, and benign prostatic hyperplasia, the Board observes that the most recent VA examination in August 2004 for these disabilities is over 7 years old.  

Additionally, in a September 2011 Appellant's Brief, the Veteran's representative noted that the Veteran's disabilities had deteriorated since his last VA examinations. 

The Court has held that where the Veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); see also Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991) (observing that where the record does not adequately reveal the current state of the claimant's disability, a VA examination must be conducted).   

Therefore, to ensure that the record reflects the current severity of the Veteran's service-connected bilateral plantar fasciitis, early degenerative changes of the right hip, early degenerative changes of the left hip, and benign prostatic hyperplasia; contemporaneous examinations are warranted, with findings responsive to the applicable rating criteria.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered contemporaneous").

Regarding the Veteran's claim for heart, hypertension and left and right ankle disabilities, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The threshold for finding a link between current disability and disease or injury in service is low.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

If the medical evidence of record is insufficient, or, in the opinion of the Board, of doubtful weight or credibility, the Board is always free to supplement the record by seeking an advisory opinion, ordering a medical examination or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions.  However, it is not free to substitute its own judgment for that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

The Veteran contends that he has a current heart disability which resulted from his active duty.  He currently has a diagnosis of heart palpitations.  Additionally, a June 2004 ECG demonstrated a possible left atrial enlargement.

As the Veteran potentially may have a current heart disability and had complaints of chest pains and evidence of possible left atrial enlargement in service, the Board finds that the evidence indicates that the Veteran's claimed heart disability may be associated with service.  McClendon v. Nicholson, supra.  

The Board notes that the Veteran has not been afforded a VA examination in order to determine the nature and etiology of his claimed heart disability.  An examination or opinion is necessary to make a decision on a claim if the evidence of record contains competent evidence that the claimant has a current disability, and indicates that the disability or symptoms may be associated with the claimant's active military history, but does not contain sufficient medical evidence to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); See Charles v. Principi, 16 Vet. App. 370 (2002) (where there is competent evidence of a current disability and evidence indicating an association between the disability and active service, there must be competent evidence addressing whether a nexus exists).  
As regards to the claim for service connection for hypertension, the Veteran has yet to undergo a VA examination.  

Reports of medical examinations during service demonstrated blood pressure readings of 110/76 in December 1982, 116/64 in January 1984, 112/80 in July 1987, 127/77 in March 1997, 121/69 in May 2002 and 127/69 in August 2004.

However, a June 2004 report of medical history noted that high blood pressure was identified in October 2002 during a routine medical visit. 

Additionally, in an April 2011 private treatment note, the Veteran's physician diagnosed the Veteran with hypertension while also noting elevated blood pressure readings.  

Thus, an examination is required so that a medical professional can review the entire medical record, consider the relevant accurate history, and provide an informed opinion as to whether the Veteran has a current hypertension disability that is related to service.

The Veteran also contends that he has a current right and left ankle disability which resulted from his active duty.  A September 2004 radiologist report noted that there was increased activity in both ankles "probably due to overuse and/or old trauma".

The Board notes that the Veteran has yet to undergo a VA examination for a left or right ankle disability.

Given the facts noted above, the Board finds that the evidence currently of record is insufficient to resolve the claims for service connection for a heart disability and right and left ankle disabilities, and that further medical examination and opinion in connection with these claims is warranted.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disabilities on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  The Veteran should undergo a VA examination to determine the current severity of his bilateral plantar fasciitis.

The physician should render all findings needed to rate the Veteran's bilateral plantar fasciitis under the appropriate rating criteria., to include whether the disability results in weight bearing line over or medial to the great toe, inward bowing of the Achilles tendon, pain on manipulation and use of the feet, marked pronation, extreme tenderness of the plantar surfaces of the feet, marked inward displacement or severe spasm of the Achilles tendon on manipulation not improved by orthopedic shoes or appliances.  The examiner should also comment on the extent of the Veteran's functional loss attributable to pain.  Finally, considering all of the above, the examiner should provide an assessment of the overall severity of the service-connected bilateral foot disability.

3.  The Veteran should be afforded an appropriate VA examination to set out orthopedic findings and determine the current severity of his service-connected right and left hip disabilities.  All indicated tests and studies should be conducted, to include range of motion on extension, flexion, abduction, adduction and rotation.

If motion of the hips is so restricted that there is what amounts to ankylosis, favorable or unfavorable, then this must be expressly indicated.

The examiner must also determine whether there are objective clinical indications of pain/painful motion, weakened movement, premature/excess fatigability, or incoordination and, if feasible, these determinations should be expressed in terms of the degree of additional range-of-motion loss due to such factors.  This includes instances when these symptoms "flare-up" or during prolonged, repetitive use of the hips.  

And, if possible, the examiner should try and quantify the amount of additional disability attributable to these factors, such as by specifying just how much the Veteran's range of motion is further restricted under these circumstances. 

The examiner should set forth all examination findings, together with the complete rationale for the comments and opinions expressed.

4.  The RO should arrange for a genitourinary examination of the Veteran by an urologist (or other appropriate physician) to determine the current severity of his service-connected benign prostatic hyperplasia.  The Veteran's claims file (to include this remand) must be reviewed by the examiner, who should note the Veteran's documented medical history and his assertions.  Any indicated tests or studies should be completed, and all clinical findings should be reported in detail.

The examiner should specifically indicate the Veteran's urinary frequency and whether his benign prostatic hyperplasia is manifested by leakage, and, if so, whether it requires the wearing of absorbent materials.  If the Veteran requires the wearing of absorbent materials, the examiner should note the number of times daily the materials require changing.  The examiner should additionally comment on whether the Veteran's stated frequency of changing absorbent materials is consistent with the disability picture presented by his medical record/objective examination findings.  The examiner should explain the rationale for all opinions given. 

5.  Schedule the Veteran for a VA examination to determine the existence, and if so, etiology of the claimed heart disability.  Based on a review of the record and an examination of the Veteran, the physician should offer an opinion as to whether the Veteran has a heart disability and if so, whether it is at least as likely as not (50 percent probability or greater) that the disability or disabilities is/are related to service.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder must be made available to the physician for review of the case.  A complete rationale for any opinion expressed should be provided.

6.  Then, the Veteran should be afforded a VA examination by a physician with appropriate expertise to determine the nature and etiology of any currently present hypertension disorder.  The claims folders should be made available to and reviewed by the examiner. All necessary tests should be conducted.

Based on the examination results and the review of the claims folders, the examiner should provide an opinion as to whether the Veteran has current hypertension and if so, if the current hypertension was as likely as not (i.e., a 50 percent or better probability) present during the Veteran's active service or is etiologically related to his active service.  The rationale for each opinion expressed must be provided.  

7.  Schedule the Veteran for a VA examination to determine the existence, and if so, etiology of the left and right ankle disabilities.  Based on a review of the record and an examination of the Veteran, the physician should offer an opinion as to whether the Veteran has a left and right ankle disability and if so, whether it is at least as likely as not (50 percent probability or greater) that the disability or disabilities is/are related to service.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder must be made available to the physician for review of the case.  A complete rationale for any opinion expressed should be provided.

8.  Thereafter, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


